Citation Nr: 0514991	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  92-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This matter come to the Board on appeal of rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO). 

Procedural History

The veteran served on active duty from January 1951 to 
November 1952.

In September 1990, the RO received the veteran's request to 
reopen previously denied claims of service connection for 
heart disease and a psychiatric disorder.  In a March 1991 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for a heart 
disorder and a psychiatric disorder.  The veteran disagreed 
with the March 1991 decision and subsequently perfected an 
appeal by the timely submission of his substantive appeal (VA 
Form 9) in January 1992.  

In a February 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for heart and psychiatric disorders. The veteran appealed the 
Board's February 1996 decision to the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims and hereinafter referred to as "the 
Court").  In a June 1997 Order, the Court affirmed the 
Board's determination that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  The Court additionally determined 
that new and material evidence had been submitted regarding 
the heart disorder.  The Court vacated that part of the 
February 1996 decision in which the Board denied service 
connection for a heart disorder and remanded that issue to 
the Board for additional development and readjudication.

In March 1998 the Board remanded the claim for service 
connection for a heart disorder to the RO for additional 
development.  While the case was pending at the RO, the 
veteran, in May 1999, claimed entitlement to service 
connection for PTSD. In a June 2000 rating decision the RO 
denied entitlement to service connection for PTSD.  The 
veteran perfected an appeal as to that decision.  

The Board notes in passing that in denying service connection 
for PTSD the RO correctly did not address whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder. The veteran's 
PTSD claim, although involving a psychiatric disability, 
constitutes a new claim which has not been previously denied.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a newly diagnosed disorder, 
whether or not it is related to a previously diagnosed 
disorder, cannot be the same claim when the new diagnosis has 
not been previously considered.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996).  [Compare Ashford v. Brown, 
10 Vet. App. 120 (1997) (reliance upon a new etiological 
theory is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim).]  The RO had not previously adjudicated the issue of 
entitlement to service connection for PTSD.  New and material 
evidence is not required to consider the substantive merits 
of the claim for service connection for PTSD because PTSD had 
not been diagnosed prior to the RO's March 1991 denial of 
service connection for a psychiatric disorder.

The matter of service connection for heart disease and PTSD 
were both previously before the Board in August 2003.  At 
that time the case was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional notice and development as required by the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The 
requested notice and development has been completed and in a 
February 2005 Supplemental Statement of the Case (SSOC) the 
matters were readjudicated and again denied.  The veteran's 
claims folder has been forwarded to the Board for further 
appellate proceedings.  

FINDINGS OF FACT

1.  A preponderance of the evidence of record does not 
indicate that the veteran was treated for rheumatic fever, 
rheumatic heart disease or other heart disease during 
service.  

2.  A preponderance of the competent medical evidence of 
record does not support a conclusion that the veteran's heart 
disease is related to his military service. 

3.  The veteran did not engage in combat with an enemy; non-
combat stressors have not been objectively verified.  


CONCLUSIONS OF LAW

1.  The veteran's heart disease was not incurred in or 
aggravated by his military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
heart condition and for PTSD.  With respect to a heart 
condition, the veteran contends that he had rheumatic fever 
during service and that his currently diagnosed heart disease 
is a result of the purported in-service rheumatic heart 
disease.  With respect to PTSD, the veteran contends that he 
was physically assaulted by a superior officer, leading to 
PTSD.    

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Initial matters

The Court Order

The procedural history of this case has been set out in the 
Introduction above. 
The heart disease claim has been subject to a remand from the 
Court, which determined that new and material evidence had 
been submitted which was sufficient to reopen the claim.  The 
Court's June 1997 Order vacated and remanded the Board's 
decision concerning the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
of heart disease.  The Court instructed the Board to reopen 
the case and "render a decision based on all available 
evidence".  The Remand made no specific direction other than 
that VA reopen the veteran's claim and no other reasons were 
stated for the remand with respect to the veteran's heart 
disease claim in the Court's Order.  The Board's March 1998 
remand was undertaken for the express purpose of implementing 
the Court's Order.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.   Pursuant to the Court's 
instructions the Board will evaluate the heart disease claim 
on a de novo basis.  

The Court's June 1997 Order affirmed the Board's 1996 
decision denying the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
of a "nervous disorder".  As explained in the Introduction, 
the veteran has subsequently filed a completely different 
claim based on a different diagnosis, that of PTSD.  Thus, 
the previous Board denial and the Court's affirmation thereof 
have no bearing on this claim [except for the curious timing 
of the veteran's PTSD claim, which will be discussed below].  

The missing service medical records

The veteran's service medical records are missing and are 
presumed to have been lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC).  Since VA has been unable to obtain the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claims has 
been undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Although both claim precede the 
enactment of the VCAA (the heart disease claim dates from 
September 1990 and the PTSD claim dates from May 1999), the 
veteran was notified by the March 2003 SSOCs and the February 
2005 SSOC of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, pursuant to the Board's August 2003 
remand a letter was sent to the veteran in March 2004, which 
was specifically intended to address the requirements of the 
VCAA and the requirements of the Board's August 2003 remand.  
The March 2004 letter from the RO explained in detail the 
evidence needed to substantiate his claims, such as private 
and VA medical records.  Specifically, the letter requested 
that the veteran provide "The dates of any medical treatment 
during service.  Show the name and exact location of the 
dispensary, hospital, or other facility where you received 
treatment...also, give us your rank and organization at the 
time of treatment."  Moreover, the letter provided the 
veteran with a specific description of the information need 
to verify a PTSD stressor and invited the veteran to provide 
the RO with additional information.  In this regard the 
letter advised the veteran that "However, you must help us 
decide your case by telling us about those incidents of your 
military service that you feel have led to a post-traumatic 
stress disorder.  You must be as detailed as possible as to 
what happened, where and when.  You must give the dates to 
the best of your recollection."  [Emphasis as in the 
original letter].  Thus, this letter, along with the March 
2003 SSOC and the February 2005 SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 letter, the veteran was informed that "VA is 
responsible for getting . . . records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals . . . or from the Social Security 
Administration."  The letter further advised that VA would 
make reasonable efforts "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals or current and 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2004 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them....  It's still your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[Emphasis as in the original letter.]  The veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents from private sources.  
Additionally, as discussed above, the veteran was provided 
with a PTSD stressor verification form and specifically 
directed to "identify all VA and non-VA healthcare providers 
that treated your disability(ies) on appeal."

The March 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all-relevant evidence 
could be obtained.  [See the March 2004 letter, pages 2, 3, 
4, 7.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter directed the 
veteran "If there is any other evidence or information that 
you think will support your claim please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The letter went on to advise 
"Note:  In particular, we are interested in evidence which 
is not already of record with VA" [Emphasis as in the 
original letter].  This complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2004 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the AOJ through the AMC in February 2005, 
prior to the expiration of the one-year period following the 
March 2004 VCAA letter, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the VA from making a decision 
on a claim before the expiration of the one-year period 
referred to in that subsection.  In this case, the letter 
sent to the veteran expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

Over the lengthy course of this appeal the veteran has 
otherwise been notified of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  
The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in the veteran's compliance such that any 
additional evidence pertinent to this claim would be 
developed.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[VCAA does not apply where there is extensive factual 
development in case which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim].  See also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decisions in March 1991 and June 2000, 
respectively.  See Pelegrini v. Principi, 17 Vet. App 412 
(2004).  The Board notes, however, that such a situation was 
a practical and legal impossibility, because the initial 
adjudication pre-dated the enactment of the VCAA; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

The veteran's claim was readjudicated by the AOJ in February 
2005, after the veteran had received complete VCAA notice.  
The veteran has been accorded ample opportunity to provide 
evidence and argument in support of his claims.  Thus, any 
concerns expressed in Pelegrini have been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available, relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the private medical records, VAMC outpatient 
treatment records, SSA records and numerous lay statements 
from the veteran and other individuals.  During the course of 
the claim, the veteran was accorded a VA Compensation and 
Pension (C & P) examination in November 1998.  

As was discussed above, the veteran's service medical records 
are missing and are presumed to have been lost in a 1973 fire 
at the NPRC.   Attempts to locate veteran's service medical 
records over the lengthy course of this appeal have been 
exhausted.  [Copies of daily sick reports have been located 
and associated with the veteran's VA claims folder, but they 
add little to the record.]  
 
It is clear that further efforts to obtain the service 
medical records would be useless. See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

The Board observes with concern that the veteran has been 
asked to provide VA with a required release and description 
of records so that VA might obtain all of his private medical 
records, including additional records from Dr. H.S. and Dr. 
G.S.  See a March 1998 letter from the RO to the veteran.  
The veteran has elected not to respond.  

Moreover, the March 2004 letter was specific in its request 
for additional stressor information regarding the veteran's 
claimed PTSD stressor.  The veteran has refused to provide 
the first name or a consistent spelling of the last name of 
the complained-of individual.  

The Court has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  With 
respect to the veteran's heart disease claim, the veteran 
presented sworn testimony before the RO hearing officer in 
February 1992.  A copy of the transcript of the hearing has 
been associated with the veteran's VA claims folder.  See 
38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual Background

A common factual background will be presented for both issues 
on appeal.  

The veteran's service medical records are missing and are 
presumed to have been lost in a July 1973 fire at the NPRC.  
Of record are sick call reports for the veteran's unit 
indicating that he was referred to sick call in October 1951 
and in October 1952.  There is no indication for the reason 
for these referrals.  

There are not of record any pertinent medical records until 
over 25 years after the veteran's separation from service.  
In March 1978 the veteran was admitted to a VA hospital for 
treatment of chronic mild anxiety neurosis.  He was 
discharged after five days.  No significant physical problems 
were reported.  

In April 1978 the veteran filed a claim of entitlement to 
non-service connected pension due to a "nervous condition".  
During the course of the claim, the veteran did not refer to 
any physical assault or harassment in service and did not 
reference history of rheumatic fever or an ongoing heart 
condition.  

An April 1978 medical opinion from J.E., D.O. indicates that 
the Dr. E. had been treating the veteran for "the past few 
years".  Dr. E. indicated that the veteran's diagnoses were 
mixed anxiety/depression neurosis and chronic myofascial 
strain.  The veteran's military service was not mentioned.  
There was no indication of heart disease or history or 
rheumatic heart disease; a chest x-ray was "clear".  

A June 1979 EKG indicates that the veteran's cardiac function 
was "within normal limits".  

In February 1980, the veteran filed a claim of entitlement to 
service connection for a "nervous condition".  During the 
course of the claim, the veteran did not refer to any 
physical assault or harassment in service.  He did not 
reference a history of rheumatic fever or an ongoing heart 
condition.  The veteran asserted that although he had been 
treated by various providers, including Dr. G.S., from 1954 
until 1981 none of those records were available.  

A January 1985 record of B.A.M., M.D. shows that probable 
coronary artery disease was diagnosed.  Dr. M. noted that the 
veteran first reported experiencing shortness of breath and 
chest pains in 1976.  In connection with a February 1985 VA 
examination, the veteran was diagnosed with history of 
probable arteriosclerotic heart disease.  The veteran did not 
refer to a history of rheumatic fever.  

The veteran's Social Security Administration records have 
been obtained.  Included in the records forwarded to VA were 
a March 1985 medical evaluation by Dr. M.S.  At that time, 
the veteran did not report a history of rheumatic fever or 
other heart disease in service, again asserting an onset of 
symptoms in 1976.  Probable ischemic heart disease was 
diagnosed.  

A March 1985 VA treatment record diagnosed chronic 
generalized anxiety reaction with no report by the veteran of 
in-service stressor or in-service incurrence of anxiety.  

In April 1986, the veteran submitted a request to reopen his 
previously denied claim for a non-service connected pension, 
based on disabilities including heart disease and a nervous 
condition.  During the course of that claim, the veteran did 
not assert any connection between these disabilities and his 
military service.  He specifically did not mention that he 
had been treated for rheumatic fever in service, nor did he 
claim that his nervous disability was due to a physical 
assault by a superior officer.  

In connection with a July 1986 psychiatry evaluation, the 
veteran was diagnosed with chronic generalized anxiety and 
dysthymic depressive reaction.  There was no report by the 
veteran of an in-service stressor or physical assault.  

A May 1987 VAMC treatment note indicates that the veteran 
reported a start of nervous symptoms "during Korea".  [The 
veteran's DD214 and his May 1978 statement of duty 
assignments do not indicate that the veteran ever served in 
Korea.]  

A statement dated July 1987 was submitted by the veteran, 
purportedly signed by Dr. G.S.  The statement, which was not 
on a letterhead, indicated that Dr. G.S. had treated the 
veteran between 1953 and 1962 for a nervous condition and 
"after affects of rheumatic fever".   A November 1987 
statement from F.D., D.O. included a nexus opinion that the 
veteran had heart disease which was incurred in service.  
That opinion was evidently based upon a statement from the 
veteran that he had rheumatic fever in service.

In a May 1988 letter to the RO, the veteran asserted that he 
had a problem with violent impulse control during service.  
He did not describe being assaulted or harassed during 
service. 

A statement dated May 1990, purportedly by Dr. H.S., 
indicated that  Dr. S. had treated the veteran in November 
1953.  Dr. S. reported that the veteran gave a history of 
rheumatic heart disease.  The statement appeared on an 
Arkansas letterhead but was notarized by the veteran's ex-
wife under a Missouri commission.  

A statement by J.C., M.D. dated January 1992 reflected the 
veteran's reports of a 1951 episode of rheumatic fever and a 
variety of other complaints.   Dr. C. acknowledged that any 
illness that occurred prior to 1978 was related to him solely 
by the veteran's report of history.  Dr. C's diagnostic 
impressions included chronic anxiety neurosis "could be 
related to psychic trauma occurring in Korean War in 1951", 
coronary vasospasm and/or sclerosis and valvular disease 
which "could be related to rheumatic fever of 1951."

In February 1992 the veteran testified before the RO hearing 
officer.  He testified that he was treated for rheumatic 
fever in Germany in service.  He further alleged that since 
that time he suffered from shortness of breath with any 
vigorous exercise.  [Transcript page 11].  

In April 1996, nearly 20 years after the veteran began 
pursuing his compensation claim with VA, he submitted a 
statement alleging that during service in Germany he had been 
physically attacked in Germany by Sergeant P.  

In November 1998 a VA examination was undertaken.  The 
examiner determined that the veteran "does not show any sign 
of rheumatic heart disease".  

In December 1998, the veteran was evaluated by W.P., a 
counseling therapist.  W.P. noted the veteran's report of the 
physical attack and alleged harassment by the friends of 
Sergeant P.  W.P. concluded that the veteran's claimed 
stressors would not meet the criteria for a PTSD diagnosis.  

In February 1999 the veteran was evaluated by M.H., Ph.D.  
Dr. H. included the veteran's self report of being attacked 
by Sergeant P.  Dr. H. specifically determined that physical 
abuse by his superior had caused the veteran to develop PTSD.  
Thereafter, the veteran received ongoing treatment from Dr. H 
and in September 1999 reported dreams regarding Sergeant P.  
And again complained of the Sergeant P. incident in April 
2001, August 2001 treatment records.  

In February 1999 the veteran was evaluated again by W.P.  The 
veteran repeated his report of the physical attack and 
alleged verbal harassment by the friends of Sergeant P.  W.P. 
continued to conclude that the veteran's claimed stressors 
would not meet the criteria for a PTSD diagnosis and that 
further the veteran's symptoms did not suggest PTSD.  
Instead, W.P. noted that the veteran presented with passive-
aggressive personality traits and "has a history of 
aggressive behaviors."

In May 2000, the veteran submitted a description of the 
incident with Sergeant P.  The veteran claimed that due to 
this incident he was transferred units.  Additionally, the 
veteran described an undated "friendly fire" incident and 
an undated incident when he was "knocked out of Ring Mount 
on Half-track...firing live ammunition."  In a March 2004 
statement the veteran repeated his claims of physical attack 
by Sergeant P. and stated that this had occurred in December 
1951.  He stated that he suffered a "pierced lung" in the 
attack and again asserted that based upon the aftermath of 
the attack he was transferred to a new unit.  

Since 1978 the veteran has provided a series of lay 
statements in support of his various claims to VA they 
include:

A September 1979 statement from R.C., the veteran's aunt.  
R.C. stated that prior to service the veteran was not nervous 
but that immediately after service he was nervous and had 
trouble sleeping.  

A June 1981 statement from L.P., stated that he served with 
the veteran.  L.P. stated that the veteran was treated for 
mumps while stationed in Oklahoma and became very nervous 
thereafter.  L.P. further stated that during service the 
veteran physically attacked L.P. and two other soldiers.  
L.P. also indicated that the veteran suffered an injury to 
his left hand during artillery exercises.  L.P.'s statement 
did not mention rheumatic fever or the veteran's alleged 
assault by Sergeant P.  

A June 1987 additional statement purportedly signed by L.P.  
The revised statement indicated that the veteran was treated 
for rheumatic fever, not mumps.  It further removed all 
reference to the veteran's physical assault on L.P. and the 
other soldiers.  The statement further asserted that the 
veteran had suffered previously unclaimed injuries to his hip 
and hearing as well as a heat stroke.  

A January 1987 statement from the veteran's mother, B.L. 
indicated her belief that the veteran was not nervous before 
service but immediately after service and since service had 
been jumpy.  

A November 1987 lay statement of the veteran's uncle 
indicated that the veteran returned from service "nervous" 
and that in January 1953 the veteran left a job due to his 
nervous condition.  

A July 1989 lay statement of the veteran's ex-wife indicating 
that she met the veteran approximately one year after his 
discharge from service and that as of that time the veteran 
was already exhibiting heart disease and nervous tendencies.  

A May 1990 lay statement of the veteran's friend, K.C.  K.C. 
stated that he had known the veteran "all his life" and 
that after service the veteran exhibited health problems and 
a nervous condition which he did not have prior to service.  

A September 1997 lay statement from E.M. stated that E.M. was 
a member of the 43rd Armored Infantry of the Second Division.  
E.M. stated that he observed several friends of Sergeant P.'s 
"sorta harassing" the veteran.  E.M.  further stated that 
he had no knowledge of Sergeant P. ever physically attacking 
the veteran.  

1.  Entitlement to service connection for heart disease.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For certain chronic diseases, such as cardiovascular disease, 
service connection may be presumed if such disability is 
manifested to a degree of 10 percent within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  See 38 C.F.R. § 3.303(b) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran seeks service connection for heart disease.  He 
contends that he suffered from rheumatic fever in service and 
that his current heart disease is related to rheumatic heart 
disease suffered in service.  

As discussed above, in order for a veteran to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With respect to Hickson element (1), current disability, the 
record on appeal shows a March 1986 medical opinion 
diagnosing coronary artery disease.  However, November 1998 
VA examiner concluded that the veteran does not show any sign 
of rheumatic heart disease.  However, given the March 1986 
diagnosis of coronary artery Hickson element (1) has arguably 
been met with respect to heart disease in general.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, as noted above, the veteran's service 
medical records are not available.  The veteran has contended 
that he was treated for rheumatic fever in service.  Other 
than the veteran's claimed rheumatic fever the veteran has 
not asserted that he was treated for heart disease during 
service.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  For reasons expressed 
immediately below, the Board finds the veteran's statements 
concerning purported rheumatic fever in service, offered in 
connection with his claim for monetary benefits from the 
government, to be incredible in light of his entire medical 
history.

The Board observes that the veteran's report of his heart 
condition has changed over time.  Specifically, there is no 
report of heart disease or a history of rheumatic fever in 
service for well over three decades after the veteran left 
military service.  Significantly, heart disease or a history 
of rheumatic fever were not mentioned during the veteran's 
March 1978 VA inpatient hospitalization.  Nor was rheumatic 
fever mentioned at the time of the April 1978 medical opinion 
from Dr. J.E., the January 1985 medical opinion of Dr. 
B.A.M., the February 1985 VA medical examination and the 
March 1985 medical evaluation by Dr. M.S. or in claims for VA 
benefits filed April 1978 and February 1980.  

Indeed, the veteran did not refer to rheumatic fever or to 
symptoms of heart disease as attributable to an in-service 
incurrence of disease thereof until he submitted, in July 
1987, the purported statement of Dr. G.S.  [As noted 
elsewhere in this decision, that statement is not on a 
letterhead; efforts on the part of VA to authenticate Dr. 
G.S.'s opinion have been met with a decided lack of 
cooperation on the part of the veteran.]    

In short, despite having filed several claims and having 
submitted numerous medical reports to VA the veteran did not 
indicate that the disease had been incurred in service until 
thirty-five years later.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Specifically, in the numerous medical reports provided by the 
veteran for the period from 1978 to 1987, the veteran and his 
health care providers never mentioned the incurrence of 
rheumatic fever and alleged rheumatic heart disease.  A 
review of the entire record clearly demonstrates that the 
veteran made no reference to rheumatic heart disease for over 
three decades after service.  To the extent that he now 
contends that he has had rheumatic fever and rheumatic heart 
disease continually since service in the 1950s, his 
statements are far outweighed by the other evidence of record 
and are utterly lacking in credibility.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]

Additionally, the Board notes that the veteran as a layperson 
is not a credible source of a medical diagnosis, such as 
rheumatic fever or rheumatic heart disease.  Therefore, his 
lay assertions of the diagnosis are not competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) [a lay person without medical training is not 
competent to comment on medical matters such as etiology of 
claimed disabilities].  

The Board notes that the 1987 lay statement of L.P. asserts 
that the veteran had rheumatic fever during service.  
However, the 1987 statement was not L.P.'s first statement.  
In a statement provided by L.P. in June 1981, L.P. asserted 
that the veteran's in-service medical trouble consisted of 
mumps, with no reference to rheumatic fever or rheumatic 
heart disease.  Therefore, L.P.'s statements on the matter 
are inconsistent.  Moreover, L.P. as a layperson, like the 
veteran is also not a competent source of medical diagnostic 
evidence.  See Espiritu supra.  

Finally, the Board notes that the veteran has provided two 
sick call slips one for treatment in October 1951 and for 
treatment in October 1952.  While these documents indicate 
that the veteran reported for sick call during service, they 
do not indicate the reason therefor.  These sick call slips 
do not establish treatment for rheumatic fever or rheumatic 
heart disease.  

As has been discussed in the law and regulations section 
above, service connection may be established on a presumptive 
basis if the claimed chronic disease was manifested to a 
compensable degree within one year after the veteran's 
separation from military service.   In this case, there is no 
contemporaneous evidence of heart disease until well over 
three decades after service.

Curiously, notwithstanding an utter lack of contemporaneously 
dated medical evidence, the veteran has produced post-dated 
medical statements, purported to be from Dr. G.S. and Dr. 
H.S.,  each of which indicated treatment of the veteran for 
heart disease shortly after he left military service.  The 
Board notes that neither statement is supported by medical 
records.  Of great interest is the fact that when the 
veteran, in March 1998, was requested to provide additional 
treatment and contact information for those providers, he did 
not respond.  

The statements themselves are unusual in that they document, 
based solely on recollection, treatment incidents from over 
three decades earlier.  Further, the presentation of the two 
statements is highly irregular.  The purported statement of 
Dr. G.S. is typed on plain paper without a medical practice 
letterhead.  The statement of Dr. H.S. is purportedly 
notarized; however, Dr. H.S.'s statement indicates that it 
was sent from an office in Arkansas but was notarized in 
Missouri by the veteran's ex-wife.  Moreover, a duplicate 
copy of the statement submitted by the veteran at a later 
date had no notary seal.      

Unusual presentation aside, and even if the Board assumes 
that these statements are authentic, they are not sufficient 
to establish rheumatic heart disease within the one year 
presumptive period after service.  These statements are 
based, at best, on decades old recollections, are not 
specific, and are not corroborated by any medical records 
whatsoever.       

The statement of Dr. G.S. refers to treatment of "after 
affects" of rheumatic fever between 1953 and 1962.  The 
statement does not confirm in-service incurrence of rheumatic 
fever and does not indicate a incurrence of cardiovascular 
disease within the one year period after service.  
Accordingly, even assuming that the statement itself is 
credible, the statement does not on its face satisfy element 
(2), in-service or presumptive period incurrence of disease.  

Similarly, the purported statement of Dr. H.S. refers to 
treatment of the veteran in November 1953 (coincidentally 
just within the one year presumptive period).  
Dr. H.S.'s assertion of his recollection over thirty years 
later does not provide verification that the veteran suffered 
from rheumatic disease.  Moreover, the statement does not 
indicate that the disease was incurred in service or confer a 
diagnosis of cardiovascular disease.  Instead, the statement 
indicates a diagnosis of upper respiratory infection.  This 
statement also does not on its face satisfy element (2), in-
service or presumptive period incurrence of disease.  

In short, a preponderance of the competent, contemporaneous 
medical evidence of record supports the conclusion that the 
veteran was initially diagnosed with heart disease in 1986, 
over three decades after he left service and long after the 
close of the one year presumptive period.

Accordingly, Hickson element (2) has not been met as to in-
service or presumptive period incurrence of disease.  The 
claim fails on that basis alone.  

In the interest of completeness, the Board will move to 
element (3), medical nexus.  

There are of record three competent medical nexus opinions.  
They are the November 1987 statement of Dr. F.D., the January 
1992 statement of Dr. J.C. and the November 1998 VA 
examination of Dr. C.S.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

The opinion of Dr. F.D. indicates personal knowledge of the 
veteran's condition from 1982 to 1987 only.  Dr. D. further 
indicates that he has reviewed "some" of the veteran's VA 
records as well as some of the veteran's "affidavits".  The 
specific records or lay statements are not identified, so it 
is unclear which records formed the basis of Dr. D's opinion.  
Dr. D. concluded, based on the veteran's self report, that 
the veteran had rheumatic fever in service.  Dr. D. further 
diagnosed coronary artery disease and concluded that to a 
reasonable degree of medical certainty that the veteran's 
heart disease began during service.  Dr. D. did not provide 
reasons and bases for this conclusion, stating instead that 
the veteran provided a large volume of documentation.  

It is clear that Dr. D.'s opinion is based exclusively on the 
veteran's own statements, which as discussed above are not 
credible.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In addition, Dr. D.'s conclusion of in-service incurrence of 
disease is unsupported by clinical findings.  Moreover, he 
did not provide a clinical basis for his conclusion regarding 
the in-service genesis of the veteran's heart condition.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  As such, Dr. D.'s opinion is 
insufficient and is accorded little weight of probative value 
by the Board.  

The January 1992 medical opinion of Dr. J.C. that stated that 
the veteran's heart disease "could be related to rheumatic 
fever of 1951" also relies upon the veteran's report of in-
service rheumatic heart disease.  This was acknowledged by 
Dr. C. in his final opinion.  Since the sole source of Dr. 
C.'s conclusion that the veteran suffered from rheumatic 
fever is the veteran's own report, the Board finds that Dr. 
C's opinion is lacking in probative value.  

Turning now to the November 1998 VA examiner's opinion, the 
Board notes that the examiner had access to the veteran's 
entire medical record from 1978 until 1998, including the 
statements of Dr. H.S. and Dr. G.S. regarding the possibility 
that the veteran was treated for the residuals rheumatic 
fever in the 1950s.  Based on a thorough review of the 
veteran's entire record, contemporaneous examination and 
recent diagnostic testing, Dr. C.S. concluded that veteran 
did not show any signs of rheumatic heart disease residuals.    

In this case, the VA examiner had the benefit of access to 
the veteran's entire file and medical history.  In contrast, 
Dr. J.C. and Dr. F.D. had to rely on the veteran's 
description of what occurred, which is clearly not credible.  
Given the veteran's history of making misleading statements 
when it suits his purposes, access to the veteran's complete 
record was crucial.  For that reason, the Board places 
greater weight on the opinion of the November 1998 VA 
examiner, who found that the veteran's condition did not 
indicate a history of rheumatic heart disease and that there 
was therefore no relationship with any in-service claimed 
incurrence of disease and the veteran's current condition.  

To the extent that the veteran himself contends that he has 
rheumatic heart disease which is related to his military 
service, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements offered in support of his claim are not competent 
medical evidence. 

The veteran has also argued, in connection with his claim for 
monetary benefits from the government, that medical nexus 
should be found based upon continuity of heart disease 
symptomatology.  See 38 C.F.R. § 3.303(b) (2004).  
Specifically, the veteran's sworn testimony during his 
February 1992 hearing was to the effect that he suffered from 
shortness of breath consistently since 1952.  See Hearing 
Transcript, page 11.      

The veteran's contentions are incredible in light of all of 
the entire record.  As discussed above, the veteran never 
mentioned any such problems for decades after service.  
Indeed, during examinations by Dr. B.A.M. in January 1985 and 
by Dr. M.S. in March 1985 the veteran specifically stated 
that his reports of shortness of breath and other reported 
heart disease symptomatology dated only to 1976, 
approximately a quarter of a century after service.  It 
strains credulity to the breaking point to believe that the 
veteran would experience symptoms consistently from 1952 
until 1987 and not mention these symptoms, or the in-service 
incurrence of rheumatic fever, for many decades.  Indeed, the 
record reflects that there was no report of rheumatic fever 
until the April 1986 claim, over thirty years after the 
alleged in-service incurrence.  Accordingly, a preponderance 
of the evidence is against the veteran's contention that 
heart symptoms existed continually after service.

In short, for the reasons set out above, the criteria for 
medical nexus has not been met by either competent medical 
opinion or from medical evidence demonstrating a continuity 
of symptomatology.  Hickson element(3) has also not been met.  

For the reasons expressed above, the veteran has not met the 
criteria for entitlement to service connection of heart 
disease.  Specifically, a preponderance of the  evidence of 
record does not show the incurrence of disease in service or 
within the one year presumptive period after service.  In 
addition, a preponderance of the evidence of record is 
against a finding that there is a medical nexus between 
service and the claimed heart disability.  The benefits 
sought on appeal are accordingly denied.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Analysis

The veteran essentially contends that he has PTSD stemming 
from one incident, an alleged physical assault on the veteran 
by Sergeant P.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. See 38 C.F.R. 3.304(f) (2004).

There are of record PTSD diagnoses, including in connection 
with the February 1999 examination by M.H., Ph.D., arguably 
satisfying element (1).  In the same medical report, there is 
also a statement that the veteran's PTSD is likely the result 
of physical abuse suffered by the veteran during service.  
This arguably satisfies element (2).  There is not of record 
competent medical evidence attributing the veteran's PTSD to 
any claimed stressor other than the alleged incident with 
Sergeant P.  Accordingly, the Board will move forward to the 
crucial element, credible supporting evidence that the in-
service stressor, in this case the attack by Sergeant P., 
actually occurred.

With respect to element (3), there is no objective evidence 
to show combat participation by the veteran.  The veteran's 
DD Form 214, and his statement of duty assignments which have 
been associated with his VA claims folder are pertinently 
negative for any indication that the veteran served in combat 
in the Korean War.
   
The veteran has evidently  from time to time asserted during 
medical treatment that he is a Korean War combat veteran, a 
claim which is unsupported by the veteran's service records.   
In a January 1992 statement, Dr. J.C. indicated that the 
veteran's then-claimed anxiety neurosis "could be related to 
psychic trauma occurring in the Korean War in 1951".   
However, in the context of his current PTSD claim, the 
veteran has not contended that he engaged in combat.  
Therefore, the law requires that his claimed stressors be 
corroborated by evidence other than the appellant's own 
testimony or the diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) 
and Dizoglio, supra.

Specifically, since April 1996, the veteran has described his 
alleged stressor to be a physical assault by Sergeant P. 
which is purported to have occurred in December 1951 in 
Germany.  The veteran has asserted in writing that due to 
this assault he suffered certain injuries and that 
subsequently, in order to separate him from Sergeant P., and 
for no other reason, he was transferred to another unit.  

The only source of the story concerning any physical assault 
by Sergeant P. comes from the veteran himself.  However, as 
discussed above in connection with VA's duty to assist, the 
veteran has not provided Sergeant P.'s first name or a 
consistent spelling of his last name, thus rendering useless 
any possible attempts to verify the alleged stressor.  The 
veteran either directly or through the statements of others 
has not been forthcoming concerning any additional 
information which would assist VA in developing stressor 
verification.

Additionally, the veteran has provided a series of lay 
statements.  However, none of those statements verify that 
the veteran was attacked by Sergeant P.  The statement of 
E.M. specifically included a disclaimer of any knowledge of 
any physical altercation.  Interestingly, the statements of 
L.P., to the extent that they catalog violent incidents 
during the veteran's service, indicate that the veteran was 
the unprovoked aggressor and assaulted L.P. and several other 
soldiers.  Indeed, the veteran himself in 1988 disclosed his 
lack of impulse control and violent tendencies during 
service, long before he made his assertions of being the 
victim of an alleged attack during service.  

In this connection, the Board cannot help but notice and 
comment upon what appear to be gross inconsistencies in the 
veteran's presentation over the years.  See Madden, supra.  
As has been discussed in the Introduction, the veteran 
pursued for years a claim of entitlement to service 
connection for psychiatric problems without once mentioning 
PTSD.  That claim was denied by the Board in February 1996 
[the     
Board's decision was ultimately affirmed by the Court in June 
1997].  By remarkable coincidence, the veteran's story 
concerning the purported assault by Sergeant P. first 
surfaced in April 1996, or almost immediately after his 
receipt of notice of the Board's decision.  

Thus, up until the time of his claim for monetary benefits 
from VA predicated on his new theory of PTSD instead of 
generalized anxiety, and for a period of over four decades 
after service, the veteran never mentioned the purported 
Sergeant P. incident.  On the contrary, the record clearly 
indicates that the veteran's psychiatric problems, by his own 
report, began to require treatment in 1978 and were 
attributable to work pressure and psychosocial pressures.  
Significantly, in connection with the March 1978 VA 
hospitalization for psychiatric problems, he expressed no 
unhappiness whatsoever with his two year enlistment from 1951 
to 1952.  
  
In February 1980, the veteran applied for service-connection 
for a "nervous condition".  He did not ascribe his problems 
to any incident of physical assault.  Of particular interest 
is that he did not mention the purported assault in his 
February 1992 sworn testimony otherwise while pursuing his 
request to reopen the previously denied claim of entitlement 
to a nervous condition which resulted in the Board's February 
1996 decision denying that claim. 

Moreover, while the veteran has presented lay statements from 
his aunt, uncle, mother, life long friend and ex-wife each 
documenting the veteran's ongoing nervous behavior, none of 
these lay statements indicated that the veteran confided in 
any of these people about the alleged assault.  The lay 
statements of his fellow soldiers were also without any 
indication of the physical assault.  

Similarly, numerous medical reports associated with the 
veteran's claims folder and dated prior to December 1998 do 
not mention this stressor.  Notably, the January 1992 
statement of Dr. J.C. attributes the veteran's mental health 
problems to "psychic trauma occurring in Korean War."  As 
noted previously, there is no indication that the veteran was 
ever in Korea or involved in the Korean War.  

All of this changed dramatically in April 1996.  After twenty 
years of not mentioning any attack by Sergeant P., the 
veteran suddenly made the alleged physical assault incident a 
watershed event in his life.  The veteran's treatment history 
with Dr. H. from 1999 to 2001 is replete with references to 
complaints regarding the Sergeant P. incident, including 
complaints of ongoing nightmares and dreams featuring 
Sergeant P.  Curiously, however, although he now has 
described the incident on numerous occasions in written 
statements to VA and in verbal statements to mental health 
treatment providers, he cannot recall the first name of the 
person involved and has presented alternate spellings of the 
person's last name, crucial omissions which effectively 
precludes any chance of verifying the story.  

There is also the matter of the veteran's changing 
presentation in terms of the injuries he is alleged to have 
suffered in the attack.  In his April 1996 statement the 
veteran asserted that he received injuries to his neck, back 
and shoulder and did not mention the need for medical 
treatment.  In his March 2004 written statement, the veteran 
asserted that his injuries included a pierced lung and 
required medical treatment.  

The Board further notes that the veteran testified at his 
1992 personal hearing that he was transferred from his unit 
due to physical limitations which he alleged he had developed 
due to an incurrence of disease.  The purported difficulties 
with Sergeant P. were not mentioned.  See hearing transcript, 
page 11.  In connection with his later PTSD claim,  however, 
he stated that he was transferred so that he would be 
separated from Sergeant P. and for no other reason.  See the 
veteran's March 2004 written statement.   

Based on these grossly inconsistent statements, which as 
discussed above are not amenable to verification, the Board 
discounts the credibility of the veteran's current statements 
with respect to the alleged assault in service.   The 
statements were made over 40 years after his separation from 
service, nearly 20 years after the veteran began seeking 
compensation based on mental health issues, and they have 
recently appeared in the context of a claim for monetary 
benefits from the government after the repeated denial of an 
alternate theory of compensation.  Not only may the veteran's 
memory be dimmed with time, but self interest may play a role 
in the more recent statements.  See Curry, supra; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. 

In short, there is no objective evidence which serves to 
verify the veteran's reported stressor.  The veteran has not 
provided sufficient information to enable any government 
agency to undertake a meaningful effort to corroborate the 
claimed stressor.  Nor has he submitted evidence which would 
itself serve to corroborate the stressor.  Finally, based on 
his changing presentation in terms of injuries suffered, 
reasons for his transfer and source and manifestation of his 
mental health problems, his current story appears to be 
tailored to the current claim and is lacking credibility.

In summary, the stressor reported by the veteran has not been 
confirmed; element (3) has therefore not been satisfied, and 
the claim of entitlement to service connection for PTSD fails 
on that basis.


ORDER

Entitlement to service connection of heart disease is denied.  

Entitlement to service connection of PTSD is denied.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


